For Immediate Release Contact:Investor Relations Owens Realty Mortgage, Inc. www.owensmortgage.com (925) 239-7001 Owens Realty Mortgage, Inc. Reports Second Quarter 2015 Financial Results WALNUT CREEK, CA. – August 10, 2015 – Owens Realty Mortgage, Inc. (the “Company”) (NYSE MKT: ORM) today reported financial results for the second quarter ended June 30, 2015. Second Quarter 2015 Financial Highlights · Net income attributable to common stockholders of $13,760,776, or $1.28 per diluted common share · Book value attributable to common stockholders of $18.28 per common share at June 30, 2015 as compared to $17.14 per common share at December 31, 2014 · Declared quarterly dividends of $0.18 per share of common stock, which included a regular dividend of $0.08 per share and a special dividend of $0.10 per share · FFO of $2,587,332, or $0.24 per diluted common share (see Non-GAAP Financial Measures) Second Quarter 2015 Operational Highlights · Originated eleven new loans in the quarter totaling $18,223,000 (note amount) and received full payoffs on three loans totaling $5,828,000 · Completed the sale of three real estate properties for net proceeds of $33,756,000 and gain on sale of $14,826,000, net of gain on sale in the amount of $2,479,000 attributable to non-controlling interest · Collected $1,346,000 in past due interest related to one impaired loan that we foreclosed on during 2014 “During the second quarter of this year we passed the two year safe harbor for the sales of property that have taxable gains,” said William Owens, the Company’s Chairman and CEO.“In the quarter we closed escrow on the sale of three properties with a GAAP basis of approximately $18,444,000.These properties were sold for approximately $33,756,000 resulting in an aggregate net gain of approximately $14,826,000.The proceeds of these sales were used to pay down our lines of credit and to make new loans.Loan production for the quarter was approximately $18,200,000, bringing total year to date loan production to just above $30,000,000.” Summary of Second Quarter 2015 Financial Results The Company reported net income attributable to common stockholders of $13,760,776, or $1.28 per basic and diluted common share, for the quarter ended June 30, 2015 as compared to a net income of $2,810,884, or $0.26 per basic and diluted common share, for the quarter ended June 30, 2014. The increase was primarily a result of the sales of three real estate properties, resulting in net gains totaling approximately $14,826,000. A portion of the aggregate gain on sale in the amount of approximately $2,479,000 was attributable to our joint venture partner in 720 University, LLC (as the shopping center owned by this entity was sold in June 2015), which was the primary reason for an approximately $2,565,000 increase in net income attributable to non-controlling interests for the three months ended June 30, 2015 as compared to the three months ended June 30, 2014. Quarter End Loan Portfolio Summary The following tables set forth certain information regarding the Company’s loan portfolio at June 30, 2015 and December 31, 2014. June 30, December 31, By Property Type: Commercial $ $ Residential Land $ $ By Position: Senior loans $ $ Junior loans* $ $ * The junior loans in our portfolio at June 30, 2015 and December 31, 2014 are junior to existing senior loans held by us and are secured by the same collateral. The types of property securing the Company’s commercial real estate loans are as follows: June 30, December 31, Commercial Real Estate Loans: Retail $ $ Office Apartment Industrial Marina Church Restaurant Storage — Golf course $ $ Loans by geographic location: June 30, 2015 Portfolio December 31, 2014 Portfolio Balance Percentage Balance Percentage Arizona $ 13.90% $ 12.92% California 78.64% 80.38% Hawaii 2.08% 2.13% Nevada 3.16% — —% Oregon 0.22% 1.84% Washington 2.00% 2.73% $ 100.00% $ 100.00% Quarter End Real Estate Property Portfolio The following tables set forth certain information regarding the Company’s real estate portfolio at June 30, 2015 and December 31, 2014. Real Estate Held for Sale: June 30, December 31, Land (including land under development) $ $ Retail — Residential — Office Golf course — $ $ Real Estate Held for Investment: June 30, December 31, Land $ $ Residential Retail Assisted care Office Industrial Storage Marina Golf course — $ $ Non-GAAP Financial Measures Funds from Operations We utilize supplemental non-GAAP measures of operating performance, including funds from operations (“FFO”), an industry-wide standard measure of REIT operating performance. We believe FFO provides investors with additional information concerning our operating performance and a basis to compare our performance with that of other REITs. We determine FFO in accordance with the standards established by the National Association of Real Estate Investment Trusts ("NAREIT"), as net income (loss) attributable to common stockholders (computed in accordance with GAAP), plus depreciation and amortization of real estate and other assets, amortization of deferred financing costs, impairments of real estate and other assets, provisions for loan losses and losses from sales of real estate, reduced by gains from sales of real estate and foreclosures of loans, accretion of discounts on loans and extraordinary items, and after adjustments for unconsolidated ventures. Our calculation of FFO may not be comparable to similar measures reported by other REITs. This non‐GAAP financial measure should not be considered as an alternative to net income as a measure of our operating performance or to cash flows computed in accordance with GAAP as a measure of liquidity, nor is it indicative of cash flows from operating and financial activities. We urge investors to carefully review the GAAP financial information included as part of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and quarterly earnings releases. The following table reconciles FFO to comparable GAAP financial measures: For the Three Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, Funds from Operations Net income attributable to common stockholders $ 13,760,776 $ 2,810,884 $ 14,912,496 $ 3,571,447 Adjustments: Depreciation and amortization of real estate assets 583,572 547,635 1,185,958 1,093,733 Depreciation allocated to non-controlling interests (30,780 ) (32,232 ) (61,769 ) (64,608 ) Amortization of deferred financing costs 90,693 35,925 170,112 35,925 Accretion of discount on loan to interest income — (36,600 ) (536,817 ) (48,800 ) Provisions for impairment of real estate assets 147,000 48,000 1,256,434 55,540 Provision for (reversal of) loan losses 340,477 (103,820 ) 428,043 23,352 Gain on sales of real estate assets (14,825,858 ) (2,349,808 ) (15,031,299 ) (2,626,992 ) Gain on sale allocated to non-controlling interest 2,479,268 — 2,479,268 — Gain on foreclosure of loan — — — (257,020 ) Adjustments for unconsolidated ventures 42,184 43,024 (877 ) 1,328 FFO attributable to common stockholders $ 2,587,332 $ 963,008 $ 4,801,549 $ 1,783,905 Basic and diluted FFO per common share $ 0.24 $ 0.09 $ 0.45 $ 0.17 Note: FFO for the three and six months ended June 30, 2015 includes the one-time collection of past due interest related to one impaired loan that the Company foreclosed on during 2014 of approximately $1,346,000 and $1,723,000, respectively. Conference Call The Company will host a conference call to discuss the results on Monday, August 10, 2015, at 10:00 a.m. PT / 1:00 p.m. ET. To participate in the call, please dial (877) 407-0784 (United States) or (201) 689-8560 (International) and request the Owens Realty Mortgage call. A live webcast of the call will also be available on the Company’s website at www.owensmortgage.com.Please allow 10 minutes prior to the call to visit this site to download and install any necessary audio software. An archive of the webcast will be available approximately one hour after completion of the live event and will be accessible on the Company's website at www.owensmortgage.com for 30 days.A dial-in replay of the call will also be available to those interested until September 10th.To access the replay, dial (877) 870-5176 (United States) or (858) 384-5517 (International) and enter code: 13592599. About Owens Realty Mortgage, Inc. Owens Realty Mortgage, Inc., a Maryland corporation, is a specialty finance mortgage company organized to qualify as a real estate investment trust (“REIT”) that focuses on the origination, investment, and management of small balance and middle-market commercial real estate loans. We provide customized, short-term acquisition and transition capital to commercial real estate investors that require speed and flexibility. Our primary objective is to provide investors with attractive current income and long-term shareholder value. Owens Realty Mortgage, Inc., is headquartered in Walnut Creek, California, and is externally managed and advised by Owens Financial Group, Inc. Additional information can be found on the Company’s website at www.owensmortgage.com. Forward-Looking Statements This press release includes "forward-looking statements" within the meaning of the safe harbor provisions of the United States Private Securities Litigation Reform Act of 1995. Forward-looking statements about Owens Realty Mortgage Inc.'s plans, strategies, prospects, and anticipated events, including the maximum borrowings available under its credit facilities, anticipated construction progress and completion, potential leasing activities, and repositioning and possible sale of real estate assets, are based on current information, estimates, and projections; they are subject to, risks and uncertainties, as well as known and unknown risks, which could cause actual results to differ from expectations, estimates and projections and, consequently, readers should not rely on these forward-looking statements as predictions of future events. Words such as "expect," "target," "assume," "estimate," "project," "budget," "forecast," "anticipate," "intend," "plan," "may," "will," "could," "should," "believe," "predicts," "potential," "continue," and similar expressions are intended to identify such forward-looking statements. Readers are cautioned not to place undue reliance upon any forward-looking statements, which speak only as of the date made. The Company does not undertake or accept any obligation to release publicly any updates or revisions to any forward-looking statement to reflect any change in its expectations or any change in events, conditions or circumstances on which any such statement is based. Additional information concerning these and other risk factors is contained in the Company's most recent filings with the Securities and Exchange Commission. All subsequent written and oral forward-looking statements concerning the Company or matters attributable to the Company or any person acting on its behalf are expressly qualified in their entirety by the cautionary statements above. Selected Financial Data: OWENS REALTY MORTGAGE, INC. Consolidated Balance Sheets (UNAUDITED) June 30, December 31, ASSETS Cash and cash equivalents $ $ Restricted cash Loans, net of allowance for loan losses of $3,297,398 in 2015 and $2,869,355 in 2014 Interest and other receivables Other assets, net of accumulated depreciation and amortization of $238,822 in 2015 and $1,065,172 in 2014 Deferred financing costs, net of accumulated amortization of $527,460 in 2015 and $253,675 in 2014 Investment in limited liability company Real estate held for sale Real estate held for investment, net of accumulated depreciation of $5,899,931 in 2015 and $6,075,287 in 2014 Total assets $ $ LIABILITIES AND EQUITY LIABILITIES: Dividends payable $ $ Due to Manager Accounts payable and accrued liabilities Deferred gains on sales of real estate Lines of credit payable — Notes and loans payable on real estate Total liabilities Commitments and Contingencies (Note 13) EQUITY: Stockholders’ equity: Preferred stock, $.01 par value per share, 5,000,000 shares authorized, no shares issued and outstanding at June 30, 2015 and December 31, 2014 — — Common stock, $.01 par value per share, 50,000,000 shares authorized, 11,198,119 shares issued, 10,768,001 shares outstanding at June 30, 2015 and December 31, 2014 Additional paid-in capital Treasury stock, at cost – 430,118 shares at June 30, 2015 and December 31,2014 ) ) Retained earnings Total stockholders’ equity Non-controlling interests Total equity Total liabilities and equity $ $ OWENS REALTY MORTGAGE, INC. Consolidated Statements of Income (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Revenues: Interest income on loans $ Rental and other income from real estate properties Income from investment in limited liability company Other income — — — 19 Total revenues Expenses: Management fees to Manager Servicing fees to Manager General and administrative expense Rental and other expenses on real estate properties Depreciation and amortization Interest expense Provision for (reversal of ) loan losses ) Impairment losses on real estate properties Total expenses Operating income Gain on sales of real estate, net Gain on foreclosure of loan — — — Net income Less: Net income attributable to non-controlling interests ) Net income attributable to commonstockholders $ Per common share data: Basic and diluted earnings per common share $ Basic and diluted weighted average number of common shares outstanding Dividends declared per share of common stock $ # # #
